                            Case: 18-13827             Doc: 13         Filed: 09/29/18          Page: 1 of 3

                                               United States Bankruptcy Court
                                               Western District of Oklahoma
In re:                                                                                                     Case No. 18-13827-JDL
Abraham Yehuda Lansberg                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1087-5                  User: tkan                         Page 1 of 1                          Date Rcvd: Sep 27, 2018
                                      Form ID: pdf003                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 29, 2018.
db             +Abraham Yehuda Lansberg,   808 NW 138th St,   Edmond, OK 73013-1953
tr              Joel C. Hall,   210 Park Avenue,   3001 Oklahoma Tower,   Oklahoma City, OK 73102

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: bankruptcy@oesc.state.ok.us Sep 27 2018 22:48:47
                 Oklahoma Employment Security Commission,   PO Box 53039,    Oklahoma City, OK 73152-3039
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Sep 27 2018 22:48:29      United States Trustee,
                 United States Trustee,   215 Dean A. McGee Ave., 4th Floor,    Oklahoma City, OK 73102-3479
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 29, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 27, 2018 at the address(es) listed below:
              Joel C. Hall   joel@okcfirm.com, jhall@ecf.epiqsystems.com
              United States Trustee   Ustpregion20.oc.ecf@usdoj.gov
                                                                                            TOTAL: 2
             Case: 18-13827         Doc: 13      Filed: 09/29/18      Page: 2 of 3




Dated: September 27, 2018
The following is ORDERED:




  __________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                             Western District of Oklahoma


In re:       Abraham Yehuda Lansberg                   )
                                                       )      Case No.        18-13827 JDL
                                                       )
                                                       )      Chapter         7
                Debtor(s).                             )


 ORDER ON DEBTOR’S APPLICATION FOR WAIVER OF THE CHAPTER 7 FILING FEE


Upon consideration of the debtor’s “Application for Waiver of the Chapter 7 Filing Fee”, the
court orders that the application be :

         GRANTED.
         This order is subject to being vacated at a later time if developments in the administration
         of the bankruptcy case demonstrate that the waiver was unwarranted.


✔        DENIED.
         The debtor shall pay the chapter 7 filing fee according to the following terms:

         $   84.00                     on or before        10/16/2018
         $   84.00                     on or before        11/15/2018
         $   84.00                     on or before        12/15/2018
         $   83.00                     on or before        01/14/2019
    Case: 18-13827         Doc: 13      Filed: 09/29/18       Page: 3 of 3




Until the filing fee is paid in full, the debtor shall not make any additional payment or
transfer any additional property to an attorney or any other person for services in
connection with this case.

IF THE DEBTOR FAILS TO TIMELY PAY THE FILING FEE IN FULL OR TO
TIMELY MAKE INSTALLMENT PAYMENTS, THE COURT MAY DISMISS THE
DEBTOR’S CASE.


SCHEDULED FOR HEARING.

A hearing to consider the debtor’s “Application for Waiver of the Chapter 7 Filing Fee”
shall be held on                             at                           at



IF THE DEBTOR FAILS TO APPEAR AT THE SCHEDULED HEARING, THE
COURT MAY DEEM SUCH FAILURE TO BE THE DEBTOR’S CONSENT TO THE
ENTRY OF AN ORDER DENYING THE FEE WAIVER APPLICATION BE
DEFAULT.


                                       #####
